 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         IN THE UNITED STATES DISTRICT COURT
11                       FOR THE WESTERN DISTRICT OF WASHINGTON
12                                     AT SEATTLE
13
14   THE DENTISTS INSURANCE COMPANY,
15                                                     NO. 2:20-CV-01076 RSL
16                      Plaintiff,
17                                                     ORDER GRANTING DEFENDANTS’
18           v.                                        MOTION TO FILE SUPPLEMENTAL
19                                                     AND AMENDED ANSWER AND
20   JOSEPH Z. YOUSEFIAN, D.M.D., M.S. and             COUNTERCLAIMS
21   JOSEPH Z. YOUSEFIAN, D.M.D., M.S.,
22   INC., P.S., doing business as Yousefian
23   Orthodontics,
24
25                      Defendants.
26
27
28
29          THIS MATTER came before the Court on defendants’ Motion to File Supplemental
30
31   AND Amended Answer and Counterclaims. Plaintiff does not oppose the motion: it is,
32
33   therefore, GRANTED. Within fourteen (14) days of this Order, defendants shall file their
34
35   Supplemental and Amended Answer and Counterclaims.
36
37          Dated this 24th day of May, 2021.
38
39
40
41                                               The Honorable Robert S. Lasnik
42                                               U.S. District Court Judge
43
44
45


     ORDER GRANTING DEFENDANTS’ MOTION TO FILE
     SUPPLEMENTAL AND AMENDED ANSWER AND
     COUNTERCLAIMS - 1
     No. 2:20-cv-01076 RSL
